MacDade, J.,
And, now, August 29, 1934, the matter of a petition for the appointment of a judge of election for the third precinct of the seventh ward of the City of Chester coming on to be heard by the court in banc, after due consideration thereof, the court doth order and decree that the prayer of the petition be and is hereby denied, and that the appointment of the applicant as judge of election to fill a vacancy caused by the resignation of Harry Culbert, the present judge of election, be and is hereby refused.
Under the Act of May 16, 1921, P. L. 618, sec. 1, we are required in such exigency to appoint a person who is, inter alia, competent and of good character.
We do not deem this applicant such, in view of a record in this court of his conviction of an infamous crime, the details of which we omit rather than cause further embarrassment to this unfortunate man, who has been badly advised in pressing this petition.
From William R. Toal, Media, Pa.